Exhibit 10.2

REVOLVING NOTE

 

Executed as of the 7th day of

August, 2008 and delivered at Chicago, Illinois.

   No.                     Amount: $20,000,000   

FOR VALUE RECEIVED, SRI/Surgical Express, Inc., a Florida corporation (the
“Company”), promises to pay to the order of BANK OF AMERICA, N.A., a national
banking association (hereinafter, together with any holder hereof, called
“Lender”), at the main office of the Lender, the principal sum of TWENTY MILLION
AND 00/100 DOLLARS ($20,000,000) plus the aggregate unpaid principal amount of
all advances made by Lender to the Company pursuant to and in accordance with
Subsection 2(a) of the Loan Agreement (as hereinafter defined) in excess of such
amount, or, if less, the aggregate unpaid principal amount of all advances made
by Lender to the Company pursuant to and in accordance with Section 2(a) of the
Loan Agreement. The Company further promises to pay interest on the outstanding
principal amount hereof on the dates and at the rates provided in the Loan
Agreement from the date hereof until payment in full hereof.

This Note is referred to in and was delivered pursuant to that certain Loan and
Security Agreement, as it may be amended from time to time, together with all
exhibits thereto, dated as of the date hereof, between Lender and the Company
(the “Loan Agreement”). All terms which are capitalized and used herein (which
are not otherwise defined herein) shall have the meaning ascribed to such terms
in the Loan Agreement.

The outstanding balance of the Company’s liabilities to Lender under this Note
shall be payable pursuant to the terms of the Loan Agreement.

The Company hereby authorizes Lender to charge any account of the Company for
all sums due hereunder. If payment hereunder becomes due and payable on a day
that is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day, and interest shall be payable thereon at the rate
specified during such extension. Credit shall be given for payments made in the
manner and at the times provided in the Loan Agreement. It is the intent of the
parties that the rate of interest and other charges to the Company under this
Note shall be lawful; therefore, if for any reason the interest or other charges
payable hereunder are found by a court of competent jurisdiction, in a final
determination, to exceed the limit which Lender may lawfully charge the Company,
then the obligation to pay interest or other charges shall automatically be
reduced to such limit and, if any amount in excess of such limit shall have been
paid, then such amount shall be refunded to the Company.

The principal and all accrued interest hereunder may be prepaid by the Company,
in part or in full, at any time; provided, however, that, if required pursuant
to the Loan Agreement, the Company shall pay a prepayment fee as provided in the
Loan Agreement.



--------------------------------------------------------------------------------

The Company waives the benefit of any law that would otherwise restrict or limit
Lender in the exercise of its right, which is hereby acknowledged, to set-off
against the Liabilities, without notice and at any time hereafter, any
indebtedness matured or unmatured owing from Lender to the Company. The Company
waives every defense, counterclaim or setoff which the Company may now have or
hereafter may have to any action by Lender in enforcing this Note and/or any of
the other Liabilities, or in enforcing Lender’s rights in the Collateral and
ratifies and confirms whatever Lender may do pursuant to the terms hereof and of
the Loan Agreement and with respect to the Collateral and agrees that Lender
shall not be liable for any error in judgment or mistakes of fact or law.

The Company, any other party liable with respect to the Liabilities and any and
all endorsers and accommodation parties, and each one of them, if more than one,
waive any and all presentment, demand, notice of dishonor, protest, and all
other notices and demands in connection with the enforcement of Lender’s rights
hereunder.

The loan evidenced hereby has been made and this Note has been delivered at
Chicago, Illinois. THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL
LAWS OF THE STATE OF ILLINOIS AS TO INTERPRETATION, ENFORCEMENT, VALIDITY,
CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS, INCLUDING WITHOUT LIMITATION,
THE LEGALITY OF THE INTEREST RATE AND OTHER CHARGES, and shall be binding upon
the Company and the Company’s legal representatives, successors and assigns (and
each of them, if more than one). If this Note contains any blanks when executed
by the Company, Lender is hereby authorized, without notice to the Company to
complete any such blanks according to the terms upon which the loan or loans
were granted. Wherever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or be invalid under
such law, such provision shall be severable, and be ineffective to the extent of
such prohibition or invalidity, without invalidating the remaining provisions of
this Note.

To induce the Lender to make the loan evidenced by this Note, the
Company (i) irrevocably agrees that, subject to Lender’s sole and absolute
election, all actions arising directly or indirectly as a result or in
consequence of this Note or any other agreement with the Lender, or the
Collateral, shall be instituted and litigated only in courts having situs in the
City of Chicago, Illinois; (ii) hereby consents to the exclusive jurisdiction
and venue of any State or Federal Court located and having its situs in said
city; and (iii) waives any objection based on forum non-conveniens. IN ADDITION,
LENDER AND THE COMPANY HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING
WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS NOTE, THE LIABILITIES, THE
COLLATERAL, ANY ALLEGED TORTIOUS CONDUCT BY THE COMPANY OR LENDER OR WHICH IN
ANY WAY, DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP
BETWEEN THE COMPANY AND LENDER. In addition, the Company agrees that all service
of process shall be made as provided in the Loan Agreement.

 

-2-



--------------------------------------------------------------------------------

As used herein, all provisions shall include the masculine, feminine, neuter,
singular and plural thereof, wherever the context and facts require such
construction and in particular the word “Company” shall be so construed.

[signature page follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Note on the date above set
forth.

 

“COMPANY” SRI/SURGICAL EXPRESS, INC., a Florida corporation

/s/    Gerald Woodard

By   Gerald Woodard Title   President Address:

12425 Race Track Road

Tampa, Florida 33626

 

 

 

FOR BANK USE ONLY

Officer’s Initials:                     

Approval:                     

682246

Signature Page to Revolving Note